Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,187,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed details are already patented in the parent case.
Instant Application
U.S. Patent No. 11,187,872 B2
Claim 1. An optical device comprising:
a base that includes a main surface;
a movable unit that includes an optical function unit; and
a first elastic support unit and a second elastic support unit that are connected between the base and the movable unit, and support the movable unit so that the movable unit is movable along a predetermined direction perpendicular to the main surface,
wherein the movable unit includes a main body portion, a frame portion that surrounds the main body portion with a predetermined interval from the main body portion when viewed from the predetermined direction, and a plurality of connection portions which connect the main body portion and the frame portion to each other,
the first elastic support unit includes a pair of first torsion support portions connected to the frame portion,
the second elastic support unit includes a pair of second torsion support portions connected to the frame portion,
the main body portion includes a central portion provided with the optical function unit, and an outer edge portion,
the outer edge portion includes a first main body portion and a first rib portion that is provided on the first main body portion,
the frame portion includes a second main body portion and a second rib portion that is provided on the second main body portion, and
a width of each of the plurality of connection portions is larger than the interval, and is smaller than a distance from a connection position with each of the plurality of connection portions in the frame portion to any of a connection position with each of the pair of first torsion support portions and a connection position with each of the pair of second torsion support portions.
Claim 12.  The optical device according to claim 1,
wherein the thickness of the first rib portion in the predetermined direction is larger than the thickness of the first main body portion in the predetermined direction, and
wherein the thickness of the second rib portion in the predetermined direction is larger than the thickness of the second main body portion in the predetermined direction.
Claim 1. An optical device comprising:
a base that includes a main surface;
a movable unit that includes an optical function unit; and
a first elastic support unit and a second elastic support unit that are connected between the base and the movable unit, and support the movable unit so that the movable unit is movable along a predetermined direction perpendicular to the main surface,
wherein the movable unit includes a main body portion, a frame portion that surrounds the main body portion with a predetermined interval from the main body portion when viewed from the predetermined direction, and a plurality of connection portions which connect the main body portion and the frame portion to each other,
the first elastic support unit includes a pair of first torsion support portions connected to the frame portion,
the second elastic support unit includes a pair of second torsion support portions connected to the frame portion,
the main body portion includes a central portion provided with the optical function unit, and an outer edge portion,
the outer edge portion includes a first rib portion that is formed so that the thickness of the outer edge portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction,
the frame portion includes a second rib portion that is formed so that the thickness of the frame portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction, and
a width of each of the plurality of connection portions is larger than the interval, and is smaller than a distance from a connection position with each of the plurality of connection portions in the frame portion to any of a connection position with each of the pair of first torsion support portions and a connection position with each of the pair of second torsion support portions.




Claims 2-11, 13-17
Claims 2-11


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/21/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872